DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 are objected to because of the following informalities:  in multiple claims (first instance in claim 1, lines 5 and 6), “one side” and “the other side” should read --a first side-- and --a second side--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheong et al. (U.S. 2013/0062544).

    PNG
    media_image1.png
    920
    783
    media_image1.png
    Greyscale

Annotated Figure 2 from Cheong.
Regarding claim 1, Cheong discloses:
An electromagnetic valve comprising: (see paragraph 0042)
a solenoid (500) comprising: (see paragraphs 0042 and 0044)
a bobbin (511) of a tubular shape comprising a through hole penetrating along an axial direction (see paragraph 0056)
a plunger (300) inserted into the through hole and supported to be reciprocatable to a first side (see annotated figure above) and a second side (see annotated figure above) along the axial direction (see paragraph 0047)
a coil wound (512) around an outer periphery of the bobbin (511), generating a magnetic force when energized, and moving the plunger 300 (see paragraph 0056)
a valve mechanism comprising:
a flow path member (120) connected to the solenoid (500) and comprising:
a valve body housing (bore of 120) along the axial direction
a first flow path (100b) comprising a first port opening (100b) to the valve body housing (bore of 120; see paragraph 0043)
a second flow path (100a) comprising a second port (100a) located closer to the second side (see annotated figure above) in the axial direction than the first port (100b) and opening to the valve body housing (bore of 120; see paragraph 0043)
a valve body (200) of a columnar shape, inserted into the valve body housing (bore of 120), supported to be reciprocatable to the first side (see annotated figure above) and the second side (see annotated figure above) along the axial direction together with the plunger (300), and switching between passage and blockage of a fluid between the first port (100b) and the second port 100a (see paragraph 0043)
wherein the valve body (200) comprises a plurality of protrusions (see annotated figure above) provided protruding radially outward from an outer periphery of the valve body (200) and 
wherein the plurality of protrusions (see annotated figure above) comprise a first protrusion located at an end of the valve body (200) on the first side (see annotated figure above) in the axial direction and a second protrusion (see annotated figure above) located at an end of the valve 19File: 099988usf body (200) on the second side (see annotated figure above) in the axial direction, and the first protrusion (see annotated figure above) moves in a region closer to the first side (see annotated figure above) in the axial direction than the second port 100a
Regarding claim 2, Cheong discloses:
wherein the first protrusion (see annotated figure above) moves between the first port (100b) and the second port 100a (see Figure 2)
Regarding claim 3, Cheong discloses:
wherein the first port (100b) is located closer to the first side (see annotated figure above) in the axial direction than a central axis of the first flow path 100b (see Figure 2)
Further regarding this limitation, as seen in Figure 2, the first port 100b includes the widening cut out in body 120. Therefore, a portion (the widening cut out) of the first port 100b is closer to the first side than the central axis of the first flow path.
Regarding claim 4, Cheong discloses:
wherein the flow path member (120) comprises, in a wall defining the first flow path (100b), a first thick part (see annotated figure above) where a thickness of the wall on the second side (see annotated figure above) in the axial direction increases toward the valve body housing (bore of 120)
wherein the first thick part (see annotated figure above) comprises an inclined plane inclined with respect to a central axis of the first flow path 100b

Regarding claim 5, Cheong discloses:
wherein the flow path member (120) comprises, in a wall defining the second flow path (100a), a second thick part (see annotated figure above) where a thickness of the wall on the first side (see annotated figure above) in the axial direction increases toward the valve body housing (bore of 120)
wherein the second thick part (see annotated figure above) comprises an inclined plane inclined with respect to a central axis of the second flow path 100a
Further regarding this limitation, the incline is not further described. Therefore, a flat surface which engages the land at the region of the annotated 2nd thick part which is 90 degrees to the axis of the second flow path is seen as being inclined.
Regarding claim 6, Cheong discloses:
wherein a surface (see annotated figure above) of the second thick part (see annotated figure above) toward the valve body (200) defines a portion of the inner wall surface guiding the first protrusion (see annotated figure above)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Tackes et al. (U.S. 2008/0035225).
Regarding claim 7, Cheong discloses the invention as essentially claimed and further discloses wherein the valve mechanism comprises a coil spring (130) provided on the second side (see annotated figure above) in the axial direction with respect to the valve body 200 (see paragraph 0046); wherein20File: 099988usf the second protrusion (see annotated figure above) functions as a spring seat contacted by an end of the coil spring (130) on the second side (see annotated figure above) in the axial direction (see Figure 2).
Cheong fails to disclose the coil spring pushing the valve body toward the second side in the axial direction.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Cheong to provide the coil spring pushing the valve body toward the second side in the axial direction, as taught by Tackes. Doing so would provide predictable results of having the valve be biased. Having the valve biased towards the second direction would mean the solenoid would pull the armature downward instead of upward, but would have the same effect on the valve. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tackes et al. (U.S. 2008/0035225) discloses an electromagnetic valve comprising a solenoid; a bobbin; a plunger; a coil; a valve mechanism; a flow path member; a valve body; two flow paths; the valve body having a plurality of protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753